Hooker, J.
(concurring). The plaintiff recovered a judgment against the city of Adrian for an injury to his leg resulting from his stepping into an open hole in the sidewalk.
Before commencing this action, a claim in the language set forth in the opinion of Mr. Justice Moore was filed with the council, referred to a committee, and rejected.
Of this claim it may be truly said (1) that it does not exhibit in detail the items of expenditure which had been incurred previous to the filing of the claim, proof of which was given at the trial; (2) there is no statement that the claim is reasonable or just, and that no payment has been made on account thereof. It was evidently the intention to safeguard the city, so far as possible, against the well-*310known and common evils «f exaggerated and fraudulent claims, by compelling claimants to furnish the city seasonably with information, apprising it of the time, place, occasion, and nature of the accident, and extent of the injury, and a sworn statement of good faith. With the charter provision before him, there is little excuse for a lawyer’s failure to draw a good claim and affidavit, yet it was not done, as to the particulars mentioned, in this case.
It is suggested that the notice is sufficient in the matter of itemization under the case of Wilkins v. City of Flint, 128 Mich. 262, but in that case the claim and notice filed stated a number of particulars in which the plaintiff suffered injury and claimed damages in a gross sum for such injuries. We said that it was sufficient to state all of the specific injuries which had up to that time developed, and that it was unnecessary to attach to each (item) an aliquot part of the damages claimed. We did not there decide that recovery could be had for expenditures already incurred and not mentioned, nor that the fact that the city had failed to ask a more detailed statement would affect the question. We have held in several cases that the courts should not be overtechnical in requiring specifications of place and nature of defects, especially where those contained in the notice had been acted upon without complaint by the council; thus leading to an inference that they actually afforded the necessary information. See Brown v. City of Owosso, 126 Mich. 91; Wheeler v. City of Detroit, 127 Mich. 331. But we have also held that, while we may be liberal in construing a notice, we “ cannot ignore an express requirement of statute,” even as to the nature of the injury. See Tattan v. City of Detroit, 128 Mich. 651. We must of necessity recognize the fact that the legislature has found it necessary to impose some restrictions and conditions upon those who ask compensation for injuries- from the public, and that it is not for courts to nullify these provisions by relieving parties from the necessity of compliance. So in this case, *311when we see that the legislature has provided that, “and all claims for damages against the city growing out of the negligence or default of said city or of any officer or employe thereof shall be presented to the common council of said city in the manner above provided, and the place and circumstances out of which said claim arose shall be fully set forth therein, within three months after such claim shall arise, and in case of any default thereof said claim shall thereafter be forever barred. And in any action in any court on any such claim the claimant shall be required to show that such claim has -been duly presented in the manner in this section specified to the common council of said city for audit, investigation and allowance ” —we might hesitate to say that a verified statement of known items is not required by the statute. There is at least some reason for the contention that this notice was defective in one respect and deficient in another, defective in the matter of verification, and deficient in itemization, but whatever view we might take of this claim the latter was not fatal to the cause of action, the deficiency going only to the items, which could have been excluded from the case, and perhaps would have been, had the point been made. We do not discover that it was, however, and therefore we do not pass upon it.
As to the defect of verification, there is some doubt as to the construction that should be given to the statute. It requires the verification, and then provides:
“It shall be a sufficient defense in any court, to any action or proceeding for the collection of any demand or claim against the city that it has never been presented, verified as aforesaid, to the council for allowance; or, that the claim was presented without the affidavit aforesaid and rejected for that reason; or that the action or proceeding was brought before the council had a reasonable ’ time to investigate and pass upon it.”
And again:
“And all claims for damages against the city, growing out of the negligence or default of said city or of any offi*312cer or employe thereof shall be presented to the common council of said city in the manner above provided, and the place and circumstances out of which said claim arose shall be fully set forth therein, within three months after such claim shall arise, and in case of any default thereof said claim shall thereafter be forever barred. An d in any action in any court on any such claim the claimant shall be required to show that such claim has been duly presented in the manner in this section specified to the common council of said city for audit, investigation and allowance.”
It is with some hesitation that we conclude that this statute means that, unless rejected for the reason that the verification was inadequate, the question is waived. Germaine v. City of Muskegon, 105 Mich. 216; Davidson v. City of Muskegon, 111 Mich. 454; Griswold v. City of Ludington, 116 Mich. 412; Wright v. Village of Portland, 118 Mich. 23; Springer v. City of Detroit, 118 Mich. 69; Kriseler v. Le Valley, 122 Mich. 576; Foster v. Village of Bellaire, 127 Mich. 13.
These conclusions permit of an affirmance of the case.